The foregoing adjournment and speedy trial time exclusion
requests are granted for the reasons stated above. The

Case 1:20-cr-00326-LTS Document 42 Filed 12/01/20 Page1of1
S U.S. Department of Justice

‘Seth United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

December 1, 2020

VIA ECF

The Honorable Laura Taylor Swain

United States District Judge MEMO ENDORSED
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Francis Guzman Sanchez and Eduardo Garcia, 20 Cr. 326
Dear Judge Swain:

The Government writes to respectfully request an adjournment of the upcoming status
conference in the above-captioned case, currently scheduled for December 15, 2020. The parties
are still in discussions regarding further proceedings in this matter, including the possibility of pre-
trial resolutions. Those discussions continue and are not anticipated to conclude by the date of the
scheduled conference. The parties do not anticipate seeking a trial or briefing schedule, and have
no other applications to present to the Court. In light of the foregoing, and with the consent of
defense counsel, the Government respectfully requests that the Court adjourn the conference to
facilitate the parties’ discussions.

For the same reasons, the Government further requests that time be excluded under the
Speedy Trial Act through the date of the next scheduled conference. See 18 U.S.C. § 3161(7)(A).
Exclusion of time under the Speedy Trial Act will provide the parties sufficient time to further
consider and discuss a potential pre-trial disposition; therefore, the “ends of justice served by the
granting of such continuance outweigh the best interests of the public and the defendant in a speedy
trial.” Jd. Defense counsel for each defendant consent to the request for adjournment and
exclusion of time.

Should the Court, however, proceed with the conference as scheduled, the parties are
available and amenable to proceeding by teleconference.

Respectfully submitted,

conference is adjourned to January 19, 2021, at 3:00 p m.,
and the time from today through that date is excluded from AUDREY STRAUSS

 

speedy trial computations. DE#41 resolved. Acting United States Attorney
SO ORDERED.

12/1/2020 by:

/s/ Laura Taylor Swain, USDJ Sarah Mortazavi

Assistant United States Attorney
(212) 637-2520
ce: All Counsel (via ECF)
